Case 3:14-md-02504-DJH Document 264 Filed 02/18/20 Page 1 of 3 PageID #: 4860




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE


 IN RE: AMAZON.COM, INC.,                     Master File No. 3:14-md-02504-DJH
 FULFILLMENT CENTER FAIR                      MDL Docket No. 2504
 LABOR STANDARDS ACT (FLSA)
 AND WAGE AND HOUR
 LITIGATION,

 THIS DOCUMENT RELATES TO:                    Case No. 3:14-cv-00139-DJH

 Jesse Busk, et al. vs. Integrity Staffing
 Solutions, Inc., et. al., Case No. 14-cv-
 00139-DJH

                        JOINT REPORT REGARDING MEDIATION
       Pursuant to this Court’s Order (Dkt# 120), Plaintiffs JESSE BUSK, ET AL. (“Plaintiffs”),
and Defendants INTEGRITY STAFFING SOLUTIONS, INC. ET AL. (“Defendants”), by and
through their respective counsel, hereby notify the Court that the Parties have scheduled a
mediation in an attempt to resolve this action for April 17, 2020, in Seattle, Washington with
Mediator Carolyn Cairns. The Parties will file a joint report advising the Court of the result of
the mediation within seven (7) days of the mediation’s conclusion.



DATED: February 18, 2020                            Respectfully Submitted,

                                                    THIERMAN BUCK LLP

                                                    /s/ Joshua D. Buck
                                                    Joshua D. Buck
                                                    7287 Lakeside Drive
                                                    Reno, Nevada 89511
                                                    Attorney for Plaintiffs
                                                    MORGAN, LEWIS & BOCKIUS LLP
                                                    /s/ Joseph A. Nuccio
                                                    Joseph A. Nuccio
                                                    502 Carnegie Center
                                                    Princeton, New Jersey 08540


                                          1
                          JOINT REPORT REGARDING MEDIATION
Case 3:14-md-02504-DJH Document 264 Filed 02/18/20 Page 2 of 3 PageID #: 4861




                                         Attorneys for Defendant Amazon.Com, Inc.
                                         LITTLER MENDELSON, P.C.
                                         /s/ Cory G. Walker
                                         Cory G. Walker
                                         Camelback Esplanade
                                         2425 East Camelback Road, #900
                                         Phoenix, AZ 85016
                                         Attorneys for Integrity Staffing Solutions,
                                         Inc.




                                   2
                   JOINT REPORT REGARDING MEDIATION
Case 3:14-md-02504-DJH Document 264 Filed 02/18/20 Page 3 of 3 PageID #: 4862




                               CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was filed this 18th of February, 2020 and
served on the parties via the Court’s ECF system.

                                     /s/Joshua D. Buck
                                     Attorney for Plaintiffs




                                        3
                        JOINT REPORT REGARDING MEDIATION
